BRATTON, Circuit Judge.
The Liberty Glass Company, a corporation, hereinafter referred to as the taxpayer, instituted this action against the Collector of Internal Revenue for the District of Oklahoma, hereinafter referred to as-the collector, to recover the sum of $1053.49,. with interest, on the ground that it had! been paid as income and excess profits taxes pursuant to an erroneous and illegal deficiency assessment. The cause was submitted to the court on stipulated facts. It was stipulated that the taxpayer filed its return for the year 1938 and seasonably paid the taxes shown therein; that two separate examinations were subsequently-made of the return, each resulting in a deficiency assessment which was paid; that the last assessment failed to allow any-credit for money used by the taxpayer during the taxable year to retire indebtedness ; that such assessment was paid on. March 8, 1941; that claim for refund was filed on March 30, 1944; and that the claim-was rejected on the ground that it was. not filed within the time required by law. It was further stipulated that if the taxpayer was entitled to recover, the judgment should be for $1053.49, with interest. The court entered judgment for the taxpayer, and the collector appealed.
The question presented is whether it was. necessary that the- claim be filed withini two years after payment, as required by section 322 of the Internal Revenue Code,. 26 U.S.C.A. Int.Rev.Code, § 322, or within four years after the payment, as required by section 3313 of the Code, 26 U.S.C.A. Int.Rev.Code, § 3313. If the former, it was filed too late; if the latter, it was: within time. Section 322 provides in material part that in case of an overpayment *317of any tax imposed by the chapter, the amount of such overpayment shall be credited against any income, war-profits, or excess-profits tax then due from the taxpayer.; that any balance shall be refunded to the taxpayer; and that a claim for the credit or refund must be filed within three years after the filing of the return or within two years after payment of the tax. Section 3313 provides in material part that all claims for the crediting or refttnding of any internal revenue tax alleged to have been erroneously or illegally assessed or collected, * * * except as otherwise provided by law in the case of income, war-profits, excess-profits, estate, and gift taxes, must be presented to the Commissioner within four years after payment of the tax.
By its express terms, section 322 has application to claims for overpayment of income, war-profits, or excess-profits taxes. It was intended to govern overpayments resulting from errors occurring in the preparation of the return, or in other somewhat similar circumstances. And by its express language, section 3313 has application to claims for the crediting or refunding of payments of internal revenue erroneously or illegally assessed. It was intended to govern where a deficiency assessment is erroneously or illegally made under pretended color of legal authority. The claim submitted by this taxpayer was not for a refund of an overpayment arising out of an error or mistake in the preparation of the return. Nothing of that kind entered into the situation. It was for money paid in liquidation of a deficiency assessment erroneously and illegally made under pretended color of legal authority. Therefore the time for the filing of the claim was fixed by section 3313. Huntley v. Southern Oregon Sales, Inc., 9 Cir., 102 F.2d 538; United States v. Lederer Terminal Warehouse Co., 6 Cir., 139 F.2d 679; Pennsylvania Co. for Insurances on Lives and Granting Annuities v. United States, 3 Cir., 152 F.2d 757, affirming D.C., 59 F.Supp. 667. See also Olsen v. United States, D.C., 32 F.Supp. 276; Godfrey v. United States, D.C., 61 F.Supp. 240; Noble v. Kavanagh, D.C., 66 F.Supp. 258.
Conceding that the cases just cited are against his contention and expressly challenging their correctness, it is the argument of the collector that by the exceptive provision contained in section 3313 a claim of this kind is excluded from that section, and that the time for the filing of such a claim is governed by section 322. Strong reliance is placed upon the legislative history of the two sections to sustain the contention. One rule for the construction of statutes is that where doubt exists as to the meaning of words used in a statute, the legislative history may be taken into consideration in resolving the doubt. Fairport, Painesville & Eastern Railroad Co. v. Meredith, 292 U.S. 589, 54 S.Ct. 826, 78 L.Ed. 1446; United States v. Dickerson, 310 U.S. 554, 60 S.Ct. 1034, 84 L.Ed. 1356. But that is only one rule, and it may be invoked only in case of doubt, ambiguity, or uncertainty in respect of the meaning of the language used. And the plain meaning of a statute cannot be overcome by resort to the legislative history leading up to its enactment. Gemsco, Inc., v. Walling, 324 U.S. 244, 65 S.Ct. 605, 89 L.Ed. 921. There is no need to detail the extended legislative history on which the collector relies. It is enough to say that we have examined it with care and we do not think it necessarily supports the contention; and further, that it falls short of overcoming the fairly plain language used in the two sections of the statute.
 Another well recognized rule lends its strength to the conclusion that the time for the filing of a claim of this kind is governed by section 3313, not section 322. The case of Huntley v. Southern Oregon Sales, Inc., supra, was decided almost eight years ago, and the later cases citing it with approval and reaching the same conclusion followed. During that period Congress convened from time to time, has enacted revenue legislation, and by section 5 of the Act of July 31, 1945, 59 Stat. 511, 523, has amended section 322, all without indicating in any manner its disapproval of the judicial interpretation placed upon the two sections. That in composite effect should be regarded as Congressional approval and adoption of the interpretation placed by the *318courts upon the two statutes. Sessions v. Romadka, 145 U.S. 29, 12 S.Ct. 799, 36 L.Ed. 609; Manhattan Properties, Inc., v. Irving Trust Co., 291 U.S. 320, 54 S.Ct. 385, 78 L.Ed. 824; United States v. Elgin, Joliet & Eastern Railway Co., 298 U.S. 492, 56 S.Ct. 841, 80 L.Ed. 1300; State of Missouri v. Ross, 299 U.S. 72, 57 S.Ct. 60, 81 L.Ed. 46; Electric Storage Battery Co. v. Shimadzu, 307 U.S. 5, 613, 616, 59 S.Ct. 675, 83 L.Ed. 1071. True, none of the cases construing the two sections was by the Supreme Court of the United States, but the rule of uniform judicial construction of a statute over a long period of time being regarded as acceptable to the legislative arm of the government has appropriate application where legislation dealing with the general subject matter has been enacted and the particular statute has been amended, without any action or expression indicating legislative disapproval of the judicial construction, even though the construction was by circuit courts of appeal and district courts of the United States. Manhattan Properties, Inc. v. Irving Trust Co., supra.
The judgment is affirmed.